VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Mail Stop 7010 Attention: John Cash Accounting Branch Chief RE: Kinetic Concepts, Inc. Form 10-K for Fiscal Year Ended December 31, 2007 Form 10-Q for the Period Ended June 30, 2008 File No. 1-9913 Dear Ladies and Gentlemen: On behalf of our client, Kinetic Concepts, Inc. (the “Company”), we are writing to acknowledge receipt of the comments from the staff of the Division of Corporate Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in a letter from John Cash, Accounting Branch Chief, dated September 23, 2008, regarding the Commission’s review of the above-referenced Company filings (the “Comment Letter”). The Company is currently considering your comments and gathering the necessary information to formulate an appropriate response. As a result, the Company is requesting additional time to fully consider the matter and formulate its response. The Company believes that it will be in a position to deliver a letter responding to your comments on or before October 15, 2008. Securities and Exchange Commission September 26, 2008 Page 2 If the Staff has any questions or requires additional information regarding this request for additional time to respond, please contact the undersigned at (312) 407-0808 or Shilpi Gupta at (312) 407-0738. Facsimile transmissions may be sent to either the undersigned or Mr.Gupta at (312) 407-0411. Very truly yours, /s/ Michael P. McGrane Skadden, Arps, Slate, Meagher & Flom LLP cc: Bret Johnson Anne McConnell Dorine Miller Jennifer Hardy Securities and Exchange Commission Martin J. Landon Stephen D. Seidel Kinetic Concepts, Inc. Shilpi Gupta Skadden, Arps, Slate, Meagher & Flom LLP
